Day, J. —
The appellant submits for our consideration, as embraced in the record, two questions, to-wit:
i. husband faSiy^expenditure. “ 1st. Is a piano such a family expense as is contemplated by section 2507, Revision of 1860, and 2214, Code of 1873. 2nd. Can a party who does in fact sell an article, within the contemplation of these sections, to the husband, upon his individual credit, and receives his note therefor, afterwards maintain an action against the wife.”
*590I. The section referred to is as follows:
“The expenses of the family and the education of the children are chargeable upon the property of both husband and wife, or of either of them, and in relation thereto they may be sued jointly or separately.”
The statute does not limit the liability of the property of the wife to expenditures for necessary family expenses. The language of the statute is general. It applies to the expenses of the family without limitation or qualification as to kind or amount. Whether it was wise for the legislature to so extend the liability of the wife is a question with which we have nothing to do. It may be that the legislature intended to avoid the question, which otherwise would have been constantly recurring, and .which always would have been of difficult solution as to whether or not a particular expense, in view of the circumstances of the case, was a necessary one. What is a necessary depends very much upon the wealth, habits, and social position .of a party. What is a family expense depends upon none of these conditions. If the courts should undertake to classify family expenses into those which are, and those which are not a charge upon the property of both husband and wife, they would soon find themselves involved in. an intricate and uncertain maze.
In Finn & Co. v. Rose, 12 Iowa, 565, it was decided that “a coftk-stove and fixtures, when purchased for that use and used at the house, as properly come within the meaning of the statute as clothing, fuel or medicine.”
If a cook-stove comes within the meaning of the statute so must also wardrobes, bureaus, bedsteads and the like. • And it will be found impossible to exclude, upon any well defined legal principle, a knitting and a sewing machine. The latter are useful and convenient, and they minister largely to physical comfort in facilitating the discharge of household duties, yet they cannot properly be termed as necessaries. And if these, which enhance domestic comfort by facilitating physical enjoyment, are admitted, upon what principle shall a musical instrument, which increases the social enjoyment in a different manner but in a larger degree, be excluded %
*591The only criterion which the statute furnishes is, was the expenditure a family expense, was it incurred for, on account-of, and to be used in the family. The answer admits that the piano in question was purchased for use in the family. We think it comes within the provisions of the statute, and that it is chargeable upon the property of the wife.
2. — .--: Rand. ’ II. The only remaining question is: Can a party, who does in fact sell an article within the contemplation of these sections, to the husband, upon his individual credit, and receives his note therefor, afterwards maintain an action against-the wife?
The vendor may be ignorant of the manner in which the property of the parties is held, and may suppose that the husband has enough property to meet the obligation, and he may mentally extend credit to the husband upon his supposed responsibility. Yet if he should do so, and it should afterward be ascertained that all the property was held by the wife, she should not escape liability to the extent of her property for contracts of which she and her family have derived the benefit. If the vendor should enter into an agreement at the time of the sale to look to the property of the husband alone, a different question would be presented. But merely extending credit to the husband does not amount to such agreement.
That the husband may make the contract, without using the name of his wife, and may give his individual note, for the discharge of which the property of the wife will be liable, see Lawrence v. Sinnamon, 24 Iowa, 80.
The judgment is
Akeirmed.